                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND



JULIO COLON,
      Plaintiff,
v.

BAYVIEW LOAN SERVICING, LLC,                    Civil Action No. 1:19-cv-00517-WES-PAS
FEDERAL HOME LOAN MORTGAGE
CORPORATION, AND FEDERAL
HOUSING FINANCE AGENCY,
     Defendants.



                  DEFENDANT BAYVIEW LOAN SERVICING, LLC’S REPLY
                  TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
                      _____________________________________________

                                   I.     INTRODUCTION

        Plaintiff, Julio Colon (―Plaintiff‖ or ―Colon‖), fails to address the grounds for

dismissal raised by Defendants Federal Home Loan Mortgage Corporation (―Freddie Mac‖)

and Federal Housing Finance Agency (―FHFA,‖ together with Freddie Mac, the

―Defendants‖), and Bayview Loan Servicing, LLC (―Bayview‖) — namely, that judicial

estoppel bars him from pursuing a challenge to the foreclosure of property he surrendered in

a prior bankruptcy petition. Plaintiff has no response to the Defendants‘ and Bayview‘s

argument that he obtained a discharge of all debts, including the debt secured by the

mortgage at issue in this case, by agreeing to and accepting the foreclosure. Also, Plaintiff

has no response to Bayview‘s arguments that no contractual agreement exists between Plaintiff

and Bayview, and that Plaintiff has not served Bayview with the Complaint. Instead, Plaintiff

claims non-compliance with Paragraph 22 of his mortgage without any factual allegations or

basis to challenge a strictly compliant Notice of Default issued prior to foreclosure. The

                                                                                           1
{00442345.DOCX}
notice sent to the Plaintiff—on review of the face alone—demonstrates the absence of legal

grounds to pursue a complaint challenging foreclosure.

                                       II.      LEGAL ARGUMENT

        Pursuant to Fed. R. Civ. P. 10(c), Bayview hereby adopts by reference the statements and

arguments set forth in the Memorandum of Law in Support of Defendant Federal Housing

Finance Agency and Federal Home Loan Mortgage Corporation’s Motion to Dismiss (ECF No.

6), Memorandum of Law in Support of Defendant Bayview Loan Servicing, LLC’s Motion to

Dismiss (ECF No. 9), and Defendants’ Reply to Plaintiff’s Opposition to Motion to Dismiss (ECF

No. 22), and hereby adopts by reference any exhibits attached to those papers.1




        [continued on following page]




1
  Upon information and belief, as of April 14, 2020, Plaintiff has still not served the Complaint on Bayview.
Bayview continues to assert that the Complaint deserves dismissal, pursuant to Fed. R. Civ. P. 12(b)(4) and 12
(b)(5), for insufficiency of process and insufficiency of service of process. Notwithstanding these grounds for
dismissal, Bayview relies in the first instance on its substantive arguments for dismissal, and in the second
instance on its procedural arguments for dismissal.

                                                                                                             2
{00442345.DOCX}
                                     III.   CONCLUSION

        For the foregoing reasons, and substantially for those stated in its Motion to Dismiss

and the Motion to Dismiss of Federal Housing Finance Agency and Federal Home Loan

Mortgage Corporation, Bayview Loan Servicing, LLC requests that this Court allow its

motion seeking the dismissal of Julio Colon‘s complaint.

                                            Respectfully submitted,

                                            DEFENDANT,
                                            BAYVIEW LOAN SERVICING, LLC,
                                            By their attorneys,

                                            /s/ Patrick Dowling, Jr.
                                            Patrick Dowling, Jr., Esq. – RI Bar No. 6863
                                            D‘Amico Burchfield, LLP
                                            536 Atwells Avenue
                                            Providence, RI 02909
                                            PFD@DBLawRI.com
                                            401-454-1212 – Ext. 112
                                            401-490-4802 - Direct
                                            401-490-4812 – Fax
DATED: April 15, 2020




                                                                                            3
{00442345.DOCX}
                             CERTIFICATION OF SERVICE


       I hereby certify that on the 15th day of April 2020, I caused a true and correct copy of
the within document to be e-filed with the District Court of Rhode Island and caused a true
and correct copy of this document to be served through the electronic filing system on the
following parties:


Corey J. Allard, Esq.
P.O. Box 28263
Providence, RI 02908
collard@allardlaw.com

Samuel C. Bodurtha, Esq.
Hinshaw & Culbertson LLP
56 Exchange Terrace, 5th Fl.
Providence, RI 02903
sbodurtha@hinshawlaw.com



      This document electronically filed and served is available for viewing and/or
downloading from the District Court of Rhode Island‗s Electronic Filing System.



                                     /s/ Patrick Dowling, Jr.
                                     Michienzie & Sawin, LLC




                                                                                                  4
{00442345.DOCX}
